UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                             No. 98-60766
                           Summary Calendar

    MARY C. FORD, Individually and as Parent and Next Friend
     of Samuel Ford, a Minor; SAMUEL F. FORD, Individually,

                                              Plaintiffs-Appellants,

                                VERSUS

          GUARANTY NATIONAL INSURANCE COMPANY, ET AL.,

                                                         Defendants,

                 GUARANTY NATIONAL INSURANCE COMPANY,

                                                Defendant-Appellee.


          Appeal from the United States District Court
            for the Northern District of Mississippi
                          (1:93-CV-213-S-D)


                             July 7, 1999
Before EMILIO M. GARZA, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     We have carefully considered the briefs, the reply brief, the

record excerpts, and relevant portions of the summary judgment

record itself.     The district court granted summary judgment in

favor of Guaranty National Insurance Company and the plaintiffs

appeal.   For the reasons stated by the district court in its

sixteen-page opinion filed under date of November 26, 1997, we



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
AFFIRM the grant of summary judgment in favor of Guaranty National

Insurance Company and the district court’s order of even date

therewith.

               AFFIRMED.




                                2